Exhibit 99.1 J.B. Hunt Transport Services, Inc 615 J.B. Hunt Corporate Drive Lowell, Arkansas 72745 Contact: David G. Mee Executive Vice President, Finance and Administration and Chief Financial Officer (NASDAQ:JBHT) (479) 820-8363 FOR IMMEDIATE RELEASE J. B. HUNT TRANSPORT SERVICES, INC. REPORTS REVENUES AND EARNINGS FOR THE FIRST QUARTER 2010 § First Quarter2010 Revenue: $845 million; up 17% § First Quarter2010 Operating Income: $67 million; up 18% § First Quarter2010 EPS: 29 cents vs. 24 cents LOWELL, ARKANSAS, April 14, 2010 - J. B. Hunt Transport Services, Inc., (NASDAQ:JBHT) announced first quarter 2010 net earnings of $37.5 million, or diluted earnings per share of 29 cents vs. first quarter 2009 earnings of $30.8 million, or 24 cents per diluted share. Total operating revenue for the current quarter was $845 million, a 17% increase from $723 million for the first quarter 2009. The increase in operating revenue was primarily attributable to higher Intermodal segment volumes, significant growth in our Dedicated Contract Services (DCS) segment, higher volumes in our Integrated Capacity Solutions (ICS) segment and revenue growth in our Truck segment. Current quarter operating revenue, excluding fuel surcharges, increased 11% from the first quarter 2009. Operating income for the current quarter increased to $67.4 million vs. $57.0 million for the first quarter 2009. This increase was primarily due to a 21% increase in Intermodal volumes, positive Truck operating income vs. a $5.8 million loss last year and improved DCS operating results. Operating income and net earnings grew despite significantly lower base freight rates. The effective income tax rate was slightly higher this year vs. last year’s first quarter. "The freight recession we have experienced for over three years, showed signs of yielding to moderate volume improvements throughout the current quarter. We believe that this is partly attributable to increases in our customers' supply chain activities and partly due to a continued shrinkage of viable capacity. Spot market rates increased in the current quarter, another sign of improving transportation economics, which has historically led to improved contract rates. We remain committed to achieving reasonable returns on our capital through systematic and intelligent investment in activities that deliver outstanding value to our customers. Intermodal continued its expansion into the eastern network at a brisk pace and double digit growth returned to the more mature western network. Also, DCS implemented the final seven locations out of a total of 87 for our nationwide final mile delivery network. ICS growth and margins were constrained as carrier supply tightened before freight rates recovered. We believe freight rates will continue to correct and remain confident in our ICS model going forward. The Truck business made solid progress on continued efforts to reduce cost and improve utilization. While the pace of the broader macro economic recovery may be debatable, our current quarter results reflect a positive trend in the freight economy” said Kirk Thompson, JBHT President and CEO. Segment Information: Intermodal (JBI) § First Quarter 2010 Segment Revenue: $469 million; up 20% § First Quarter 2010 Operating Income: $47.5 million; up 15% JBI continued to see increased demand in the first quarter 2010. Load volume increased21% over the prior year.Eastern network volume was up 26% bolstered by shortages of truck capacity as well as continued conversion of freight from over the road. Transcontinental demand rebounded nicely with growth of 20% against relatively easy comparisons of a 5% decline a year ago. Fuel prices were more than 30% higher than a year ago, contributing to higher fuel surcharges for the current quarter. Revenue for the current quarter was up 13%, excluding fuel surcharges. The increase in current quarter operating income was primarily due to volume and revenue growth.Margins declined slightly during the quarter as lower prices implemented during last year's bid season outpaced cost declines and productivity improvements. Dray costs increased as we absorbed the higher cost of new equipment through higher depreciation charges. During the current quarter more than 18%of the tractor fleet was upgraded to new models. Increasing fuel costs, employer related taxes and insurance, as well as a larger reliance on outside contractors for dray services, all contributed to the slight margin squeeze in the current quarter. Early results from this year’s bid process have yielded encouraging signs that the recession-driven price declines are beginning to reverse. Dedicated Contract Services (DCS) § First Quarter 2010 Segment Revenue: $208 million; up 16% § First Quarter 2010 Operating Income: $18.4 million; up 6% DCS revenue increased 16% while revenue excluding fuel surcharge increased 13%. However, our average truck count at our base business accounts declined by 4% to 4,337 in the current quarter compared to the same quarter 2009. The revenue increase related to two separate factors: 1) the new final mile delivery contracts we added in 2009 are now included in our base business accounts and, 2) the need to reduce truck counts in order to match lower business demand levels at our base business accounts has tapered significantly. We have seen a 16% increase in the productivity of trucks at our base business accounts in the current quarter compared to the same quarter in 2009. We define productivity as revenue per truck, excluding fuel surcharge. This increase in productivity was due to our success in focusing on more specialized services like final mile delivery. Operating income at our base business accounts increased by 8% in the first quarter 2010 vs. the same period last year. These accounts operated at an approximate 90.9% operating ratio vs. a 90.3% operating ratio in the first quarter 2009, which reflected the remaining effect of fourth quarter 2009 final mile delivery facility openings. The average truck count for new-development business was 27 trucks during the current quarter, which included the final 7% of the incremental delivery contracts previously announced. These new accounts incurred the expected level of implementation expenses in the current quarter and should begin to operate at acceptable margins in the second quarter. Truck (JBT) § First Quarter 2010 Segment Revenue: $113 million; up 11% § First Quarter 2010 Operating Income: $0.6 million vs. $(5.8) million JBT returned to profitability reversing a $5.8 million loss a year ago. We made significant strides in the current quarter as overall business demand strengthened, which allowed selectivity among available loads, higher spot prices and encouraging trends in new contract pricing. Additionally, we refined our network and reduced our tractor count over the past few quarters, which allowed us to implement cost control measures resulting in reduced wages, lower driver turnover and hiring expenses, lower empty miles and better fuel efficiency. Firmer demand helped utilization improve by 20% over the prior year’s quarter. Utilization declined only 3% from the fourth quarter 2009, compared to a 7% decline a year ago.Year over year improvement, although very favorable, was hindered by unusually harsh winter weather nationwide. Revenue for the current quarter increased 11% compared to the first quarter 2009.Excluding fuel surcharges, JBT revenue increased 4%, despite a 9% reduction in tractors.At the end of the current quarter, our tractor count was 2,831 compared to 3,095 in 2009. Spot rates per loaded mile, excluding fuel surcharges, improved 3.7% on a 14.8% longer length of haul, compared to a year ago, and improved dramatically as the quarter progressed. Scarce capacity and robust demand in the Midwest even produced a number of paid deadhead miles. Spot prices represented 5.8% of total volume in the current quarter, down from 8.8% in 2009. Current bid volume was comparable to the same period in 2009, as some shippers attempted to negotiate any remaining price cuts from the market and to lock in rates for extended durations. However, as spot prices improved and capacity became more limited, bid activity diminished.We continued to review underperforming business and were successful in correcting or replacing the most critical lanes. With bid activity currently at very low levels, an expanded effort is underway which includes thorough reviews of approximately 200 additional accounts by mid-July. Integrated Capacity Solutions (ICS) § First Quarter 2010 Segment Revenue: $ 61 million; up 8% § First Quarter 2010 Operating Income: $ 1.1 million; down 72% ICS continued to focus on the long-term goal of an equal mix between contractual and transactional shipments. Transactional shipments increased to 44% from 37% in the first quarter 2009.We experienced significant margin compression in our contractual shipments, as customers’ pricing decreased throughout the 2009 bid cycle and capacity tightened. Transactional shipments experienced less volatility on gross profit margin as pricing adjusted to reflect market fluctuations in supply and demand. We have continued to increase our employee count, invest in branch openings and expand our information technology platform. As we invest in branch openings, we will incur additional expenses, including people costs and lease expense, as well as investments to establish necessary infrastructure. If we excluded the revenue and all expenses of these new branches current quarter ICS operating ratio would have been a 95.4% The oversupply of carrier capacity that we experienced during the first and second quarters 2009 resulted in unusually high margins. In the first quarter 2010, we experienced equilibrium in supply and demand in several markets creating the need to balance between our long-term growth objectives and procuring capacity that met our service and margin expectations. As a result, our gross profit (gross revenue less purchased transportation expense) decreased 28% to $9.1 million, as gross profit margin declined to 14.8% in the current quarter from 22.2% in the first quarter 2009. Loads increased 5% on a 47% increase in our customer base compared to the first quarter 2009.Our third party carrier base increased 16% and employee count increased 7% over the comparable period of 2009. Cash Flow and Capitalization: At March 31, 2010, we had a total of $541 million outstanding on various debt instruments compared to $629 million at March 31, 2009, and $565 million at December 31, 2009. Our net capital expenditures for the first quarter 2010 approximated $48 million compared to $55 million for the first quarter 2009.At March 31, 2010, we had cash and cash equivalents of $7.8 million. This press release may contain forward-looking statements, which are based on information currently available.Actual results may differ materially from those currently anticipated due to a number of factors, including, but not limited to, those discussed in Item 1A of our Annual Report filed on Form 10-K for the year ended December 31, 2009. We assume no obligation to update any forward-looking statement to the extent we become aware that it will not be achieved for any reason.This press release and additional information will be available immediately to interested parties on our web site, www.jbhunt.com. J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Earnings (in thousands, except per share data) (unaudited) Three Months Ended March 31 % Of % Of Amount Revenue Amount Revenue Operating revenues, excluding fuel surcharge revenues $ $ Fuel surcharge revenues Total operating revenues % % Operating expenses Rents and purchased transportation % % Salaries, wages and employee benefits % % Fuel and fuel taxes % % Depreciation and amortization % % Operating supplies and expenses % % Insurance and claims % % General and administrative expenses, net of gains % % Operating taxes and licenses % % Communication and utilities % % Total operating expenses % % Operating income % % Net interest expense % % Equity in operations of associated company - - % Earnings before income taxes % % Income taxes % % Net earnings $ % $ % Average diluted shares outstanding Diluted earnings per share $ $ Financial Information By Segment (in thousands) (unaudited) Three Months Ended March 31 % Of % Of Amount Total Amount Total Revenue Intermodal $ 55
